DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
At the outset, Examiner notes that the requirement for election was meant to include a selection from Group A and Group B.  However, no election was made with respect to Group B.
Applicant's election with traverse of Species 1, claims 1-10 in the reply filed on 25 August 2022 is acknowledged.  The traversal is on the ground(s) that examination search of one of the species would reveal publications related to the other species and therefore no serious burden would be imposed.  This is not found persuasive because revelation of some related publications is not necessarily equivalent to the full search required for both species.  It is the full required search for both species that is considered burdensome.
Additionally, Examiner notes that claim 9 is readable on non-elected species 2.  Thus, this claim should have been labeled as withdrawn.
Finally, Examiner also notes, after reconsideration, that species 3 and 4 are considered obvious variants.  Thus, the “Group B” requirement for election therebetween is withdrawn.  Claims 10 and 12 are examined herein.  
Claims 9 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.
The requirement is still deemed proper and is therefore made FINAL.
In view of the above noted withdrawal of the restriction requirement between species of Group B, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1:   a shaft sealing device which has been interpreted as a common shaft seal or a magnetic fluid shaft seal and equivalents thereof as set forth, e.g., in the specification para. 37; a driving unit which has been interpreted as a motor and equivalents thereof as set forth, e.g., in the specification para. 40; a fixing member which has been interpreted as a screw and equivalents thereof as set forth, e.g., in the specification para. 51; claim 8:  a temperature sensing unit wherein no specific structure has been located in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a filter unit wherein “a filter” has been interpreted as sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, “temperature sensing unit” invokes interpretation under U.S.C. 112(f). However, no reference of “temperature sensing unit” in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “temperature sensing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, any feature capable of the claimed function will be considered readable thereon.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites an air intake line and a non-reactive gas line separately.  However, claim 5 is written as if the air intake line may comprise (or be) the non-reactive gas line, i.e., they may be one and the same.  In order to expedite examination, Examiner has assumed that the air intake line and the non-reactive gas line may be one and the same.
Clarification and/or correction is requested.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0059073 to Jiang et al. 
Regarding claim 1:  Jiang et al. disclose detachable atomic layer deposition apparatus comprising:  a shaft sealing device (multiple structures, e.g., 210, 230, 240, 260, 285); a driving unit (i.e. motor, see, e.g., para. 46), connected to the shaft sealing device; vacuum chamber (120), comprising a reaction space for accommodating a plurality of particles, wherein the vacuum chamber is fixed to the shaft sealing device via at least one fixing member (e.g. 140 and also see, e.g., para. 44) and separated from the shaft sealing device when the fixing member is dislodged, and the driving unit drives the vacuum chamber to rotate through the shaft sealing device; at least one air extraction line (250, 270 and portions connecting to reaction space), fluidly connected to the reaction space of the vacuum chamber, for extracting a gas from the reaction space; and at least one air intake line (280 and portions connecting to reaction space), fluidly connected to the reaction space of the vacuum chamber, for transporting a precursor or a non-reactive gas to the to the reaction space, wherein the non-reactive gas blows the particles around in the reaction space.  Also see, e.g., Figs. 1-4.
With respect to claim 3, in Jiang et al., the shaft sealing device may comprise an outer tube (240 and 260) and an inner tube (210), the outer tube comprises an accommodating space for accommodating the inner tube, the inner tube comprises a connection space for accommodating the air extraction line and the air intake line/non-reactive gas line.
With respect to claim 5, in Jiang et al., air intake line may comprise at least one non-reactive gas  line disposed in the connection space of the inner tube and fluidly connected to the reaction space of the vacuum chamber, for transporting the non-reactive gas (e.g. inert, carrier gas) to the reaction space of the vacuum chamber to blow powders around in the reaction space.
With respect to claim 6, in Jiang et al., the vacuum chamber comprises a through hole (opening in 130) disposed at a bottom of the vacuum chamber, and the air extraction line and the air intake line/non-reactive gas line disposed in the connection space of the inner tube are fluidly connected to the reaction space of the vacuum chamber via the through hole.
With respect to claim 7, Jiang et al. may further comprise a filter unit (290) disposed in the through hole of the vacuum chamber, and the air extraction line and the air intake line are fluidly connected to the reaction space of the vacuum chamber via the filter unit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. as applied to claims 1, 3 and 5-7 above in view of U.S. Patent Pub. No. 2004/0255858 to Lee.
Jiang et al. disclose the apparatus substantially as claimed and as described above.
However, Jiang et al. disclose the shaft sealing device is a magnetic fluid shaft seal.
Lee teach providing a shaft sealing device between a gas supply path and a reaction chamber as a magnetic fluid shaft seal for the purpose of providing a seal with excellent sealing property and prevention of generation of particles due to driving means (see, e.g., para. 37).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the shaft sealing device as a magnetic fluid shaft seal in order to provide a seal with excellent sealing property and prevention of generation of particles due to driving means as taught by Lee.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. as applied to claims 1, 3 and 5-7 above and as further set forth below.
Jiang et al. disclose the apparatus substantially as claimed and as described above.
However, while Jiang et al. do teach the driving unit is connected to the vacuum chamber and is driven to rotate through shaft sealing device, Jiang et al. fail to disclose the driving unit is connect to the vacuum chamber via the outer tube and drives the vacuum chamber to rotate through the outer tube.  Rather in Jiang et al., the vacuum chamber is driven through the inner tube of the shaft sealing device.
The courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was effectively filed to have provided an alternatively connected but functionally equivalent driving unit and/or rearranged driving unit and vacuum chamber in Jiang et al. to provide an equivalent functioning rotating vacuum chamber.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. as applied to claims 1, 3 and 5-7 above in view of U.S. Patent Pub. No. 2009/0084317 to Wu et al.
Jiang et al. disclose the apparatus substantially as claimed and as described above.
However, Jiang et al. fail to disclose the apparatus further comprising a heater, disposed in the inner tube for heating the connection space of the inner tube and the air intake line; and a temperature sensing unit, disposed in the inner tube for measuring a temperature of the connection space of the inner tube.
Wu et al. teach providing a temperature regulating system including heating and cooling elements (i.e. heaters) and temperature sensors (not illustrated) for the purpose of controlling temperatures of a gas distributor to maintain temperatures that provide optimum delivery of the process gas to a substrate (see, e.g., paras. 25-26).  Examiner also notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a heater, disposed in the inner tube for heating the connection space of the inner tube and the air intake line; and a temperature sensing unit, disposed in the inner tube for measuring a temperature of the connection space of the inner tube in order to control temperatures of the inner tube and air intake line to maintain temperatures that provide optimum delivery of the process gas to a substrate as taught by Wu et al.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. as applied to claims 1, 3 and 5-7 above in view of U.S. Patent Pub. No. 2015/0125599 to Lindfors et al. and U.S. Patent Pub. No. 2012/0085284 to Dassel.
With respect to claims 10 and 12, Jiang et al. disclose the apparatus substantially as claimed and as described above.
However, Jiang et al. fail to disclose the vacuum chamber comprises a cover lid and a chamber, the cover lid comprises a polygonal recess disposed on an inner surface of the cover lid, the chamber comprises a polygonal surface, and the polygonal surface of the cover lid and the polygonal space of the chamber form the reaction space having the polygonal columnar shape.
As an alternative to providing a vacuum chamber as a single, inseparable piece, Lindfors et al. teach providing a vacuum chamber comprising a chamber (110) and a cover lid (113) with a recess on an inner surface thereof and the inner surface of the cover lid covers the chamber to form the reaction space between the cover lid and the chamber for the purpose of facilitate loading, unloading and/or cleaning (see, e.g., paras. 59, 68).
Regarding the shape of the cover lid and chamber, in modified Jiang et al., wherein Jiang et al. teaches the polygonal shape of the vacuum chamber in general and Lindfors et al. teaches a lid with a recess and a chamber fitted together to form the chamber, it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to have provided he vacuum chamber comprises a cover lid and a chamber, the cover lid comprises a polygonal recess disposed on an inner surface of the cover lid, the chamber comprises a polygonal surface, and the polygonal surface of the cover lid and the polygonal space of the chamber form the reaction space having the polygonal columnar shape as taught by the combination thereof.  Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Modified Jiang et al. fails to teach a monitor wafer is disposed on the inner surface of the cover lid.
However, Dassel teaches providing a plurality of sensors/monitors for the purpose of producing signals indicative of operation parameters indicative of one or more components of a deposition apparatus (see, e.g., para. 55).  Regarding the position of the sensor/monitor and the exact configuration of the sensor monitor, Examiner notes that the courts have ruled: an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a monitor wafer is disposed on the inner surface of the cover lid of modified Jiang et al. in order to produce signals indicative of operation parameters indicative of one or more components of the deposition apparatus as taught by Dassel.
Regarding claim 11, Jiang et al. teach that the vacuum chamber/reaction space may have various shapes besides polygonal (see, e.g., paras. 23, 36, 40, 44, 50), regarding the change of shape necessitated by the claim language, it is noted that the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5-7 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/334,774 which supplements ‘734 by teaching shaping of the chamber and cover lid.
Claims 1, 3 and 5-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/334,775. 
Claims 1, 3 and 5-7 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/334,771.
Claims 1-3 and 5-7 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/199,292.
Claims 1, 3 and 5-7 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/199,306.
 	These are provisional nonstatutory double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,003,919 and USP Patent Pubs. 2011/0003088, 2018/0028998 disclose apparatus for coating particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716